Case 1:16-cv-10666-JGD Document 166-14 Filed 09/02/20 Page 1 of 3




                         EXHIBIT N
                Case 1:16-cv-10666-JGD Document 166-14 Filed 09/02/20 Page 2 of 3


From: Jeffrey Sternklar [mailto:jeffrey@sternklarlaw.com]
Sent: Wednesday, August 26, 2020 4:05 PM
To: Patrick Clendenen; 'thomas_quinn@mad.uscourts.gov'
Subject: RE: Armstrong RX et al. v. White Winston, No. Civil Action No. 1:16-cv-10666-JGD

Thanks. Mr. Quinn, I’m unware of exactly what remains disputed, and I am unaware of anything
“delaying the progress of this matter.” I will await the service and filing of a motion to compel and
respond substantively in due course. Pat, should you find it useful, please feel free to call me to discuss
whatever is of concern to you. You have refused to call me for months, but if decide you prefer to talk
with me rather than sending me letters and sending Mr. Quinn and I e­mails out of the blue, without
any prior warning, notice or disclosure, then let me know and I’m available.




WIRE FRAUD ALERT. If you receive an e­mail from this office requesting that you wire or otherwise transfer
funds, you must confirm the request and any corresponding instructions by telephone with this office before you
initiate any transfer. E­mail accounts of attorneys, other professionals and businesses are being targeted by
hackers in an attempt to initiate fraudulent wire requests.

As required by United States Treasury Regulations, you should be aware that this communication is not intended
by the sender to be used, and it cannot be used, for the purpose of avoiding penalties under United States federal
tax laws.

Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to whom it is
addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission shall not constitute waiver
of the attorney-client or any other privilege.




From: Patrick Clendenen <ptc@clenlaw.com>
Sent: Wednesday, August 26, 2020 4:00 PM
To: 'thomas_quinn@mad.uscourts.gov' <thomas_quinn@mad.uscourts.gov>
Cc: Jeffrey Sternklar <jeffrey@sternklarlaw.com>
Subject: Armstrong RX et al. v. White Winston, No. Civil Action No. 1:16­cv­10666­JGD

Dear Mr. Quinn ~ In accordance with Judge Dein’s June 23, 2020, Discovery Order (Dkt. 162) at paragraph 4, the
parties have been unable to resolve several longstanding discovery disputes that are delaying the progress of this
matter. As a result, the Plaintiffs plan to file and to serve their motion to compel and to request a further
subpoena on Wednesday, September 2, 2020, unless the Court sooner directs an alternative method of dispute
resolution. Thank you.
           Case 1:16-cv-10666-JGD Document 166-14 Filed 09/02/20 Page 3 of 3


Sincerely,
Counsel to the Plaintiffs,
________________________
Patrick T. Clendenen
Attorney at Law
Clendenen & Shea, LLC
400 Orange Street
New Haven, CT 06511
Telephone: 203­787­1183
Fax: 203­787­2847
Email: ptc@clenlaw.com

Please visit Clendenen & Shea's website: www.clenlaw.com


NOTICE: This e­mail and any attachments contain information from the law firm of Clendenen & Shea, LLC, and
may contain privileged attorney/client communications or work product. This email and all attachments are
CONFIDENTIAL and intended SOLELY for the recipients as identified in the "To", "Cc" and "Bcc" lines of this email.
If you are not such recipient, your receipt of this email and its attachments is the result of an inadvertent
transmittal. Sender reserves and asserts all rights to confidentiality, including all privileges which may apply.
Pursuant to those rights and privileges, immediately DELETE and DESTROY all copies of the email and any
attachments, in whatever form, and immediately NOTIFY the sender of your receipt of this email. DO NOT review,
copy, or rely on in any way the contents of this email and any attachments. All rights of the sender for violations
of the confidentiality and privileges applicable to this email and any attachments are expressly reserved.
